Brennan, J.,
dissenting. I am not prepared to accept the conclusion that a disapproval of the plaintiff’s application as modified by stipulations added by the defendant commission constituted a denial of her application within the meaning of General Statutes § 8-26. This statute requires that the commission “approve, modify and approve, or disapprove any subdivision or resubdivision application . . . within the period of time permitted under section 8-26d.” General Statutes § 8-26. This statute further provides that “[t]he failure of the commission to act thereon shall be considered as an approval.”
Our court has uniformly held that the only action permitted the commission is to “approve, modify and approve, or disapprove any subdivision or resubdivision application,” and this provision has been strictly construed. Shapero v. Zoning Board, 192 Conn. 367, 370, 472 A.2d 345 (1984); M & L Homes, Inc. v. Zoning & Planning Commission, 187 Conn. 232, 239, 445 A.2d 591 (1982); Gervasi v. Town Plan & Zoning Commission, 184 Conn. 450, 454, 440 A.2d 163 (1981). For the defendant to add various conditions to the plaintiff’s application would constitute in my opinion a modification of her original application. A vote to disapprove the application as modified was not an action permitted by § 8-26. Only three courses of action were permitted the commission. If the legislature had felt that the commission should be permitted a fourth option, i.e., to modify and disapprove, as the defendant apparently assumed, it could have enacted such a provision.
In my judgment, after the plaintiff’s application had been disapproved as modified the defendant commission should have acted upon her original application. This it did not do. To assume that the vote to disap*684Bprove an application as amended is equivalent to a disapproval of the original application is a conclusion I am unable to reach.
The failure of the defendant to take any of the three required courses of action triggered, in my opinion, the automatic approval of § 8-26.
I would therefore find no error in the decision of the Appellate Court.